Exhibit 10.1

[access-logo.jpg]




 
July 11, 2011




Paul Bogonis




Dear Paul,


AccessLine Communications Corporation (the “Company”), a wholly owned subsidiary
of Telanetix Inc. is pleased to extend an offer of employment to you for the
position of Chief Financial Officer. In that capacity, you shall be responsible
for improving the Company’s top and bottom lines through improving daily cash
management practices, developing and communicating financial strategies that
will significantly drive shareholder value while aggressively driving cost
reduction efforts company wide.  Other duties will be assigned to you from time
to time by the CEO or Chairman of the Company that are appropriately in line
with customary duties of a CFO. Mr Bogonis shall devote the appropriate time
commensurate with such assignments and perform such assignments subject to the
rules and regulations established by the Board of Directors with respect to your
position.   Notwithstanding the foregoing, you shall not engage or participate
in any activities, in connection with such other employment or otherwise, which
are in conflict with the best interests of the Company. You agree that you will
not use any confidential information or Trade Secrets of any prior employer, nor
use any other assets of any prior employer unless otherwise provided for in a
written agreement between the Company and such employer, in the performance of
your duties required by this Agreement, and that you will not knowingly violate
any United States federal, state or local laws or regulations applicable to you,
the Company, its products, services or operations including, without limitation,
the provisions of the United States Foreign Corrupt Practices Act or the
regulations promulgated thereunder in the performance of such duties.  This
offer is conditional and is subject to the completion of background, credit and
reference checks, which in its sole judgment are satisfactory to the Company. We
believe that your services can provide an important asset to the Company and in
return the Company can offer you an opportunity for professional growth.


Your start date is July 11, 2011. If you have any questions about the position
that have not been answered in your discussions, I would be glad to talk with
you about them. Please be aware that the Company may change the responsibilities
of the position at its discretion to meet the Company’s evolving needs.


Your initial compensation will be an annual base salary of $200,000 less social
security contributions, income tax withholding and any other applicable
deductions. This is a salary, exempt position and is paid bi-weekly.  This
compensation includes relocation and ongoing travel costs. Mr. Bogonis is
eligible for the executive team performance bonus of up to $100,000 based upon
predetermined company performance.


You will accrue paid time off (“PTO”) at the rate of 1.25 days per month, or 15
days per year, commencing on your start date.
 
 
11201 SE 8th Street, Suite 200 – Seattle, WA 98004 – (206) 621-3500
 
 
 

--------------------------------------------------------------------------------

 


You and any eligible family members will be entitled to participate in medical,
dental and vision coverage per the Company policies.


You will be allocated Options to purchase common stock of the Company under the
Telanetix 2010 Stock Incentive Plan in an amount equal to 1.5% of the Company’s
common stock.  The Options shall be subject to terms and conditions set forth in
2010 Nonqualified Stock Option Agreement and the award is subject to approval by
the Board of Directors.


Pending Board approval is a severance package that would be awarded if the
company determined to separate or terminate Mr. Bogonis not for cause.  After
three months of employment, Mr. Bogonis would eligible for three months of
severance.  After six months of employment Mr. Bogonis would be eligible for the
maximum amount of severance which is equal to six months his current
compensation.  Any severance award would be based upon current compensation and
not bonus or any other compensation.


The Company’s corporate policy requires all employees to sign, prior to and as a
condition of employment, the attached Nondisclosure, Invention Release and
Non-competition Agreement (Employee).  Federal law requires that each individual
provide proof of employment eligibility by completing a Form I-9 (enclosed) and
by providing any necessary supporting documentation.


We are very pleased to add you to our team of professionals and are looking
forward to a mutually rewarding association.  Although we have every hope that
our relationship will be a long-lasting one, situations may arise that affect
this expectation.  For this reason, you or the Company may terminate your
employment at any time, with or without cause and without prior notice.


Upon your acceptance of this letter, the terms stated herein represent the
entire agreement concerning your employment with the Company, and supersede and
replace all prior discussions and correspondence between us on this
subject.  Should you have any questions about the information in this letter or
other documents to which it refers, please let me know.  Please indicate your
acceptance of this offer by signing below and returning this letter to our
office at your earliest convenience, together with the signed Nondisclosure
Agreement.  This offer will automatically expire if you do not accept it on or
before July 15, 2011.  Please sign and return this original letter to our Human
Resource Department.
 
 
 
 
11201 SE 8th Street, Suite 200 – Seattle, WA 98004 – (206) 621-3500
 
 
 

--------------------------------------------------------------------------------

 


I would like to extend a warm welcome on behalf of everyone at AccessLine.  We
are looking forward to your beginning work soon.


Sincerely,




/s/Doug Johnson


Doug Johnson
Chief Executive Officer




ACCEPTED:








/s/ Paul
Bogonis                                                                      July
14, 2011                               
                                                        
Signature                                                                                   Date
 
 
 


11201 SE 8th Street, Suite 200 – Seattle, WA 98004 – (206) 621-3500


 
 

--------------------------------------------------------------------------------

 



